
	
		II
		111th CONGRESS
		1st Session
		S. 621
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2009
			Mr. Durbin (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to coordinate
		  Federal congenital heart disease research efforts and to improve public
		  education and awareness of congenital heart disease, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Congenital Heart Futures
			 Act.
		2.FindingsCongress finds the following:
			(1)Congenital heart
			 defects are the most common and most deadly group of birth defects and affect
			 nearly 1 percent of all live births, approximately 36,000 births a year. A
			 child is born with a congenital heart defect every 15 minutes.
			(2)Congenital heart
			 disease is a rapidly growing national health problem. Childhood survival has
			 risen from below 20 percent in 1950 to more than 90 percent today. Due to the
			 increase in childhood survival, the congenital heart disease population
			 increases by an estimated 5 percent every year.
			(3)Approximately
			 800,000 children and 1,000,000 adults in the United States are now living with
			 congenital heart disease and require highly specialized life-long cardiac
			 care.
			(4)There is no cure
			 for congenital heart disease. Even survivors of successful childhood treatment
			 can face life-long risks from congenital heart disease, including heart
			 failure, rhythmic disorders, stroke, renal dysfunction, and neurocognitive
			 dysfunction.
			(5)Less than 10
			 percent of adults living with complex congenital heart disease currently
			 receive recommended cardiac care. Many individuals with congenital heart
			 disease are unaware that they require life-long specialized health
			 surveillance. Delays in care can result in premature death and
			 disability.
			(6)The estimated
			 life expectancy for those with congenital heart disease is significantly lower
			 than for the general population. The life expectancy for those born with
			 moderately complex heart defects is 55, while the estimated life expectancy for
			 those born with highly complex defects is between 35 and 40.
			(7)Despite the
			 prevalence and seriousness of the disease, Federal research, data collection,
			 education, and awareness activities are limited.
			(8)The strategic
			 plan of the National Heart, Lung, and Blood Institute completed in 2007 notes
			 that successes over several decades have enabled people with congenital
			 heart diseases to live beyond childhood, but too often inadequate data are
			 available to guide their treatment as adults.
			(9)The strategic
			 plan for the Division of Cardiovascular Diseases at the National Heart, Lung
			 and Blood Institute, completed in 2008, set goals for congenital heart disease
			 research, including understanding the development and genetic basis of
			 congenital heart disease, improving evidence-based care and treatment of
			 children with congenital and acquired pediatric heart disease, and improving
			 evidence-based care and treatment of adults with congenital heart
			 disease.
			3.Public education
			 and awareness of congenital heart diseaseTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by adding at the end the following:
			
				SPrograms relating
				to congenital heart disease
					399HH.Public
				education and awareness of congenital heart disease
						(a)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention and in
				collaboration with appropriate congenital heart disease patient organizations
				and professional organizations, may directly or through grants, cooperative
				agreements, or contracts to eligible entities conduct, support, and promote a
				comprehensive public education and awareness campaign to increase public and
				medical community awareness regarding congenital heart disease, including the
				need for life-long treatment of congenital heart disease survivors.
						(b)Eligibility for
				grantsTo be eligible to
				receive a grant, cooperative agreement, or contract under this section, an
				entity shall be a State or private nonprofit entity and shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may
				require.
						.
		4.National
			 congenital heart disease registryTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.), as amended by section 3, is further amended by adding
			 at the end the following:
			
				399II.National
				congenital heart disease registry
					(a)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention,
				may—
						(1)enhance and expand infrastructure to track
				the epidemiology of congenital heart disease and to organize such information
				into a comprehensive, nationwide registry of actual occurrences of congenital
				heart disease, to be known as the National Congenital Heart Disease
				Registry; or
						(2)award a grant to one eligible entity to
				undertake the activities described in paragraph (1).
						(b)PurposeThe
				purpose of the Congenital Heart Disease Registry shall be to facilitate further
				research into the types of health services patients use and to identify
				possible areas for educational outreach and prevention in accordance with
				standard practices of the Centers for Disease Control and Prevention.
					(c)ContentThe
				Congenital Heart Disease Registry—
						(1)may include
				information concerning the incidence and prevalence of congenital heart disease
				in the United States;
						(2)may be used to
				collect and store data on congenital heart disease, including data
				concerning—
							(A)demographic
				factors associated with congenital heart disease, such as age, race, ethnicity,
				sex, and family history of individuals who are diagnosed with the
				disease;
							(B)risk factors
				associated with the disease;
							(C)causation of the
				disease;
							(D)treatment
				approaches; and
							(E)outcome measures,
				such that analysis of the outcome measures will allow derivation of
				evidence-based best practices and guidelines for congenital heart disease
				patients; and
							(3)may ensure the
				collection and analysis of longitudinal data related to individuals of all ages
				with congenital heart disease, including infants, young children, adolescents,
				and adults of all ages, including the elderly.
						(d)Coordination
				with Federal, State, and local registriesIn establishing the
				National Congenital Heart Registry, the Secretary may identify, build upon,
				expand, and coordinate among existing data and surveillance systems, surveys,
				registries, and other Federal public health infrastructure, including—
						(1)State birth
				defects surveillance systems;
						(2)the State birth
				defects tracking systems of the Centers for Disease Control and
				Prevention;
						(3)the Metropolitan
				Atlanta Congenital Defects Program; and
						(4)the National
				Birth Defects Prevention Network.
						(e)Public
				accessThe Congenital Heart Disease Registry shall be made
				available to the public, including congenital heart disease researchers.
					(f)Patient
				privacyThe Secretary shall ensure that the Congenital Heart
				Disease Registry is maintained in a manner that complies with the regulations
				promulgated under section 264 of the Health Insurance Portability and
				Accountability Act of 1996.
					(g)Eligibility for
				grantTo be eligible to
				receive a grant under subsection (a)(2), an entity shall—
						(1)be a public or private nonprofit entity
				with specialized experience in congenital heart disease; and
						(2)submit to the Secretary an application at
				such time, in such manner, and containing such information as the Secretary may
				require.
						.
		5.Advisory
			 committee on congenital heart diseaseTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.), as amended by section 4, is further amended by adding
			 at the end the following:
			
				399JJ.Advisory
				committee on congenital heart disease
					(a)EstablishmentThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, may establish an advisory
				committee, to be known as the Advisory Committee on Congenital Heart
				Disease (referred to in this section as the Advisory
				Committee).
					(b)MembershipThe members of the Advisory Committee may
				be appointed by the Secretary, acting through the Centers for Disease Control
				and Prevention, and shall include—
						(1)at least one representative from—
							(A)the National Institutes of Health;
							(B)the Centers for
				Disease Control and Prevention; and
							(C)a national patient advocacy organization
				with experience advocating on behalf of patients living with congenital heart
				disease;
							(2)at least one epidemiologist who has
				experience working with data registries;
						(3)clinicians,
				including—
							(A)at least one with experience diagnosing or
				treating congenital heart disease; and
							(B)at least one with
				experience using medical data registries; and
							(4)at least one
				publicly or privately funded researcher with experience researching congenital
				heart disease.
						(c)DutiesThe
				Advisory Committee may review information and make recommendations to the
				Secretary concerning—
						(1)the development
				and maintenance of the National Congenital Heart Disease Registry established
				under section 399II;
						(2)the type of data
				to be collected and stored in the National Congenital Heart Disease
				Registry;
						(3)the manner in
				which such data is to be collected;
						(4)the use and
				availability of such data, including guidelines for such use; and
						(5)other matters, as
				the Secretary determines to be appropriate.
						(d)ReportNot
				later than 180 days after the date on which the Advisory Committee is
				established and annually thereafter, the Advisory Committee shall submit a
				report to the Secretary concerning the information described in subsection (c),
				including recommendations with respect to the results of the Advisory
				Committee's review of such
				information.
					.
		6.Congenital heart
			 disease researchSubpart 2 of
			 part C of title IV of the Public Health Service Act (42 U.S.C. 285b et seq.) is
			 amended by adding at the end the following:
			
				425.Congenital
				heart disease
					(a)In
				generalThe Director of the Institute may expand, intensify, and
				coordinate research and related activities of the Institute with respect to
				congenital heart disease, which may include congenital heart disease research
				with respect to—
						(1)causation of
				congenital heart disease, including genetic causes;
						(2)long-term
				outcomes in individuals with congenital heart disease, including infants,
				children, teenagers, adults, and elderly individuals;
						(3)diagnosis,
				treatment, and prevention;
						(4)studies using
				longitudinal data and retrospective analysis to identify effective treatments
				and outcomes for individuals with congenital heart disease; and
						(5)identifying
				barriers to life-long care for individuals with congenital heart
				disease.
						(b)Coordination of
				research activitiesThe Director of the Institute may coordinate
				research efforts related to congenital heart disease among multiple research
				institutions and may develop research networks.
					(c)Minority and
				medically underserved communitiesIn carrying out the activities
				described in this section, the Director of the Institute shall consider the
				application of such research and other activities to minority and medically
				underserved
				communities.
					.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out the amendments made by this Act such
			 sums as may be necessary for each of fiscal years 2010 through 2014.
		
